In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00070-CR

 _____________________


CHRISTOPHER ROY JOSEPH, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-04330




MEMORANDUM OPINION


	Pursuant to a plea bargain agreement, appellant Christopher Roy Joseph pled guilty
to unauthorized use of a motor vehicle.  The trial court found the evidence sufficient to find
Joseph guilty, but deferred further proceedings, placed Joseph on community supervision for
three years, and assessed a fine of $500.  The State subsequently filed a motion to revoke
Joseph's unadjudicated community supervision.  Joseph pled "true" to one violation of the
conditions of his community supervision.  The trial court found that Joseph violated the
conditions of his community supervision, found Joseph guilty of unauthorized use of a motor
vehicle, and assessed punishment at two years of confinement in a state jail facility. 
	Joseph's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 9, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								   DAVID GAULTNEY
									    Justice

Submitted on October 15, 2009
Opinion Delivered October 21, 2009							
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.